                                               March 6, 2020


By ECF
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York                   The Government is directed to respond to any of the arguments/concerns
United States Courthouse                        raised in Saipov’s March 6, 2020, letter by Wednesday March 11, 2020.
40 Centre Street
New York, NY 10007


Re:    United States v. Sayfullo Saipov
       (S1) 17 Cr. 0722 (VSB)                                                                      3/10/2020



Dear Judge Broderick,

       The Court issued an Opinion and Order regarding miscellaneous jury issues on February 13,
2020 (“Order”). We write to raise two issues from the Order.

                                      Sharing Juror Research

        First, we ask the Court to reconsider ordering the parties to exchange the
“facts/information/data” they gather regarding potential jurors starting three weeks before voir dire.
Dkt. No. 296 at 8 (“In order to facilitate a fair and meaningful voir dire, the parties are directed to
share the results of any research they conduct of the prospective jurors with their adversary.”). This
procedure, which was requested by neither party, and to our knowledge has never been
implemented in a capital case, risks substantially infringing upon the defense team’s work product. It
also imposes a resource-intensive and time-consuming burden just as we enter the final weeks of
preparing for trial. Accordingly, we respectfully request that the Court rescind it and instead enter
an Order requiring only that the government share its criminal history reports of potential jurors
with the defense as has been done in several recent capital cases with the government’s consent. We
have conferred with the government about this topic and they are currently considering their
position.

         Our primary objection to the Order is that it requires disclosure of work product and
defense strategy. Although it draws a distinction between “attorney work-product, or attorney
strategy” and “facts/information/data,” requiring only that the latter be disclosed to the other side,
that distinction is impossible to implement in practice. The process of culling information from
publicly-available social media necessarily involves deciding what is important with the goals of the
case in mind.

                                                   1
         Our investigators will primarily undertake electronic social media research of potential
jurors. In doing so, they will need to choose what information to gather on hundreds of prospective
jurors, from an extraordinary amount of social media data. Further, they will need to decide how
best to document and present the culled information to the attorneys who are primarily responsible
for preparing for voir dire. This process directly implicates work product because it reveals defense
strategy, i.e. making judgment calls about what information is important with the goals of the case in
mind.

        For example, if an investigator reviews a prospective juror’s public Facebook account, she
may decide that certain posts are relevant to document and present to the attorneys, whereas others
are not. Such investigative fact-gathering, i.e. selection of a limited number of
“facts/information/data” from a much larger universe of social media data, qualifies for protection
as work product and should not be disclosed.

       The Second Circuit endorsed this view of the work product protection in In re Grand Jury
Subpoena Dated Oct. 22, 2001, 282 F.3d 156 (2d Cir. 2002):

        While it may well be that work product is more deeply concerned with the revelation of an
        attorney’s opinions and strategies… we see no reason why work product cannot encompass
        facts as well. It is helpful to remember that the work product privilege applies to preparation
        not only by lawyers but also by other types of party representatives including, for example,
        investigators seeking factual information.… If an attorney for a suspect, or an investigator
        hired for the suspect, undertakes a factual investigation, examining inter alia, the scene of the
        crime and instruments used in the commission of the crime, we see no reason why a work
        product objection would not properly lie if the Government called the attorney or
        investigator before the grand jury and asked “What facts have you discovered in your
        investigation?”

        Id. at 161 (internal citations omitted).

        In line with the above, the overwhelming majority of the facts gathered by our investigators
when conducting a search of a prospective juror would be protected by the work product doctrine.
By mandating their disclosure, the Order would infringe on confidential work product and strategic
decision-making.

        Additionally, by requiring the defense to share facts that it has gathered with the
government, the Order may unintentionally require our investigators to save or otherwise document
electronic social media in a manner they otherwise would not. In the example above, our
investigators may not need to create certain screenshots of particular Facebook posts, instead
documenting them in a memorandum to the attorney. However, with the Order in mind, time and
resources would be spent preparing the facts in a disclosable fashion. Our investigators’ limited time
needs to be devoted to preparing other aspects of the case.

        We are mindful that the Order was designed to facilitate a meaningful voir dire that is fair for
both parties. But both parties have equal access to publicly available information. The only area of
asymmetry is the government’s access to NCIC’s database. The Court should rectify this imbalance,
and consistent with orders in other capital cases, require that the government disclose its criminal
history reports of prospective jurors to the defense team. See, e.g., United States v. Fell, 01 Cr. 12 (D.
                                                    2
Vt.) (Dkt. No. 1332); United States v. Sampson, 01 Cr. 10384 (D. Mass.) (See Conf. Tr. Sept. 7, 2016);
and United States v. Smith, 16-Cr-86 (D. Alaska) (Dkt. No. 684). Running a prospective juror’s
criminal history does not implicate the same strategic decision-making involved in the culling of
information from social media, and therefore does not require disclosure of the government’s work
product.

                                    Attorney Conducted Voir Dire

         Second, the Court denied the defense’s request for attorney-conducted voir dire, but stated
that it remained open to the possibility of permitting it if, as voir dire proceeds, the Court finds reason
to do so. We ask the Court to consider the information below as it continues to determine whether
to permit attorney-conducted voir dire.

          In denying our request, the Court wrote that “Saipov states that having attorneys lead voir
dire is ‘most likely to lead to honest answers from prospective jurors’ without providing any case
citations or stating any basis to support this statement, or providing any reason to believe that voir
dire conducted by a federal judge would not be just as likely, if not more likely, to lead to honest
answers from prospective jurors.” Feb. 13 Order at p. 2. In that paragraph – and in the entire ‘voir
dire by counsel’ section of the Court’s Order – the Court relies solely on Mr. Saipov’s December 10,
2019 letter. See id. (referencing Mr. Saipov’s December 10 letter, at Dkt. No. 237).

         In fact, Mr. Saipov made his initial request for attorney-conducted voir dire on November 18,
2019. See Dkt. No. 226. The support and reasons the Court found missing are in the November 18
letter. See id. As laid out in that filing: “In a capital case it is particularly desirable to ensure that
counsel for both parties have the opportunity to plumb the venireperson’s views on capital
punishment, their understanding of mitigating and aggravating factors, and other issues . . . .” (Id. at
18 (quoting United States v. Taveras, 436 F. Supp. 2d 483, 504 (E.D.N.Y. 2006), affirmed in part and
vacated in part on other grounds by United States v. Pepin, 514 F.3d 193 (2d Cir. 2008)). In the
November 18 letter, we cited to Supreme Court precedent that contemplates attorney questioning in
a capital case:

        “As with any other trial situation where an adversary wishes to exclude a juror because of
        bias, then, it is the adversary seeking exclusion who must demonstrate, through questioning,
        that the potential juror lacks impartiality.” [Wainwright v.] Witt, 469 U.S. [412,] 423 [(1985)].
        See also United States v. Ible, 630 F.2d 389, 395 (5th Cir. 1980) (“[V]oir dire may have little
        meaning if it is not conducted at least in part by counsel. . . . [I]t is the parties, rather than the
        court, who have a full grasp of the nuances and the strength and weaknesses of the case.”).

Id.

        We also laid out extensive social science research that supports the statement that the
Court’s Order found unsupported:

        Studies indicate that people are more willing to disclose information to those whom they
        perceive as having similar status to themselves than to those of higher status. See Suggs and
        Sales, supra, at 254 (“A large status differential between the interactants will most likely
        reduce perceived similarity and, in turn, the degree of self-disclosure.”). Highly-esteemed
        figures, such as judges, encourage potential jurors’ tendency to offer the “socially desirable”
                                                      3
        response. See Neil Vidmar, When All of Us Are Victims: Juror Prejudice and “Terrorist”
        Trials, 78 CHI.-KENT L. REV. 1143, n.88 (2003) (“Research findings suggest that judge-
        conducted voir dire is less likely to produce full disclosure in jurors than lawyer-conducted
        voir dire.”) (internal citations omitted).

Id.

         We continue to believe that the government’s sole argument against attorney-conducted voir
dire – that it will prevent the parties from “stray[ing] into . . . impermissible areas” (see Dkt. No. 236)
– is invalid. Throughout this trial, like all trials, the parties will be obligated to follow the Court’s
directives and instructions regarding permissible and impermissible areas of inquiry. The
government’s logic would similarly dictate that the Court conduct all direct and cross examinations
for fear that the parties stray into impermissible areas. Such an argument is counter to the basic
tenets of the adversarial system.

         Finally, the Court’s decision to conduct the voir dire on its own will place this trial in the
minority of federal capital cases. As detailed in our December 10, 2019 letter, the statistics support
the use of attorney-conducted voir dire: 82 percent of federal capital cases from 1989 through
February 2019 have allowed it and nine of the last ten federal trials (i.e. ninety percent) have allowed
it. See Dkt. No. 237. Indeed, those statistics include cases in the Southern District of New York,
despite the fact that attorney-conducted voir dire is not the norm in non-death penalty cases. See id.

        The reason nine of the past 10 federal capital trials involved attorney-conducted voir dire, is
that the process is highly constitutionalized and fact-specific. As discussed in previous briefing, a
person may not serve as a juror if he or she would “unwaveringly impose death after a finding of
guilt” or if he or she is “substantially impaired” in considering mitigation “following conviction.”
Morgan v. Illinois, 504 U.S. 719, 733-35 (1992). Regardless of the crime committed, a juror must be
able to “consider and give effect to” mitigating evidence. Penry v. Lynaugh, 492 U.S. 302, 319 (1989).
For this reason, a defendant must be permitted to “lay bare the foundation” for a cause challenge on
the ground that the prospective juror could not meaningfully consider mitigation evidence after
convicting the defendant. Morgan, 504 U.S. at 733.
        And just as Morgan requires the ability to “lay bare the foundation” for cause strikes based on
juror views that make them too inclined toward the death penalty, Witherspoon v. Illinois, 391 U.S. 510
(1968) requires the ability to retain prospective jurors who oppose the death penalty. “A man who
opposes the death penalty, no less than one who favors it, can make the discretionary judgment”
whether to impose a life or death sentence, and the defendant is entitled to have those jurors
included in the venire. Witherspoon, 391 U.S. at 519.
        Judge-conducted voir dire is not well-suited to exposing problematic jurors or retaining jurors
who are constitutionally required to be included in the venire precisely because of the identity of the
questioner: a high status figure whom jurors will seek to please with socially acceptable answers. In
addition, although counsel will spend considerable time preparing follow-up questions of
prospective jurors for the Court in advance of their appearance, there will be a constant need to
follow up on specific answers in the moment in order to properly “lay bare the foundation” for
cause strikes (not to mention, make an educated decision about exercising peremptory strikes). If


                                                     4
the questioning is conducted by the Court, the follow-up will necessarily involve constant
interruptions and sidebars by counsel.
        In sum, attorney-conducted voir dire will elicit more transparency from prospective jurors, be
more tailored to the facts of the case (with which counsel are more familiar), and be far more
efficient. It is for those reasons that it has become standard practice in federal capital cases.


                                               Respectfully submitted,


                                               __________/s/____________
                                               David Patton
                                               Counsel for Sayfullo Saipov




                                                  5
